ACCEPTED
                                                                                                03-13-00799-CR
                                                                                                       3799017
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                           1/16/2015 1:37:22 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                                   NO.03-13-00799-CR

BILLY JACK VERCHER                                     IN THE
                                                                            FILED IN
V.                                                                   3rd COURT
                                                       THIRD COURT OF APPEALS    OF APPEALS
                                                                         AUSTIN, TEXAS
                                                                     1/16/2015 1:37:22 PM
THE STATE OF TEXAS                                     AUSTIN, TEXAS
                                                                       JEFFREY D. KYLE
                                                                             Clerk

         STATE'S FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:


       NOW COMES the State of Texas, Appellee in the above entitled and numbered

cause and files this First Motion for Extension of Time to File Appellee's Brief, and in

support thereof would show the Court the following:

                                                 I.
       Appellant was found guilty by a jury of Aggravated Robbery, a First Degree felony

enhanced to a 15-99, and the Judge assessed punishment at 30 years confinement in

the Texas Department of Criminal Justice. Appellant was granted new counsel on June

27,2014. Appellant's brief was filed on December 17,2014. The State's brief is currently

due on January 16, 2015.

                                                II.
       The State has not requested an extension in this case prior to this request.



                                                III.
       The State requests this extension of time due to the following: Counsel for the

State has been involved in prosecution of felony cases including contested hearings,

pretrial hearings, grand jury presentation, negotiations with opposing counsel, guilty pleas

and other hearings in numerous additional pending felony cases. In addition, the State

has been preparing several jury cases for January 26, 2015.
         WHEREFORE, The Attorney for the State requests an extension of thirty (30) days

to February 16, 2015, in which to file State's Brief.

                                                             Respectfully submitted,




                                                                bC-~.~
                                                         <:JaJ1iFergu~
                                                                 &>

                                                          Assistant District Attorney
                                                          51 st/119th Judicial District
                                                          124 W. Beauregard, Suite B
                                                          San Angelo, TX 76903
                                                          (325) 659-6583
                                                          State Bar No. 24072092


       SWORN TO AND SUBSCRIBED before me by the said Jason Ferguson, this 16th
day of January, A. D. 2015.                              ...,~



   ril!1i::;.\ Nota7yH~~~i:~.Es~~~~~iexas                ~~~
                                                          Notary Public
   ;.'.~/.,         Commission Expires
                   My                                     State of Texas
    \~~'OF~~~
      ",,,,,,,\~
                        June 28, 2016


                                        CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing Motion for Extension

of Time to File Appellee's Brief was this 16th day of January, 2015, delivered to Melvin

Gray, Attorney for Appellant, through e-file .txcourts.gov